THE COURT.
[1] This motion to dismiss an appeal taken from an order made by the Superior Court terminating certain proceedings to procure a transcript on an appeal from the judgment in the action upon the ground that the transcript was not filed within the period allowed by section 1, rule V, of the Supreme Court and District Courts of Appeal, and to award damages for a frivolous appeal, is a companion motion to one this day decided in Edgaret al. v. Citraro et al. (No. 7224, ante, p. 548 [283 P. 125], and is based upon the identical facts involved therein. As in that proceeding, appellant does not oppose the dismissal of the appeal, but resists respondents' application for damages. *Page 797 
For the reasons stated in that opinion it must be held here that the appeal was not frivolous, and, therefore, the motion to dismiss is granted without awarding damages.